Title: From Thomas Jefferson to John Adams, 31 December 1787
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Paris Dec. 31.1787.

Mr. Parker furnishes me an opportunity of acknoleging the receipt of your favors of Nov. 10. Dec. 6. 10. 18. and 25. which I avoid doing thro post. The orders on the subject of our captives at Algiers have come to me by the last packet. They are to be kept secret even from the captives themselves, lest a knolege of the interference of government should excite too extravagant demands. The settlement of the prices, in the first instance, is important as a precedent.—Willincks & Van Staphorsts answered that they had money enough to pay the February interest, and our draughts for salary for some time, but that the paiment of Fiseaux’ capital would oblige them to advance of their own money: they observed too that the paiment of such a sum without the orders of the treasury would lay them under an unnecessary responsibility. I therefore concluded the business by desiring them to pay the year’s interest becoming due tomorrow, and praying Mr. Fiseaux to quiet the lenders with that till I could procure the orders of the Treasury to whom I wrote immediately an account of the whole transaction. I was the better satisfied with this on receiving your letter of the 25th. by which I find it your opinion that our credit may not suffer so materially. The declining the paiment came from the Willincks, the Van Staphorsts having offered to advance their moiety. I inclose you a letter I have received from the Comptroller general and an arret on the subject of our commerce. They are the proof sheets, as, at the moment of writing my letter, I have not yet received the fair ones. But the French column is correct enough to be understood. I would wish them not to be public till they are made so on the other side of the water.—I think the alliance of this court with the two imperial ones is going on well. You will have heard of the Emperor’s having attempted to surprise Belgrade and failed in the attempt. This necessarily engages him in the war, and so tends to continue it. I think it settled that this country abandons the Turks.
Mr. Parker takes charge of the 10. aunes of double Florence for Mrs. Adams. The silk stockings are not yet ready. I had ordered them to be made by the hermits of Mont Calvaire who are famous for the excellence and honesty of their work, and prices. They will come by the first good opportunity. Be so good as to present my respects to her, and to be assured of the sincere attachment and respect of Dear Sir your most obedient & most humble servant,

Th: Jefferson

 